DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification (NEWLY CITED LIST OF RELATED CASES) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 29 is objected to because of the following informalities:  “generator” should be “the generator”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24, 38, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
sense of the user interaction element and the sense of displacement of at least one part of the controlled device.”
Claim 38 is indefinite because it is unclear what element is represented by the limitation “the controller links the direction and sense of the user interaction element and the sense of displacement of at least one part of the controlled device.”
Claim 42 recites the limitation "the aerial structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-26, and 28-44 is/are rejected under 35 U.S.C. 102)a)(1) as being anticipated by Guglielmo (US2016/0179128).
Guglielmo discloses a system comprising at least one control station (10) and a device (50) controlled by said control station (10), said control station including at least one control device (10) for controlling at least one action of the controlled device (50), said control device (10) comprising a haptic interface (46) comprising at least one user interaction element (12), and a controller (34) configured to send commands to the haptic stimulation interface (46) to generate haptic stimulations at the user interaction element (12) based at least on information relating to a state of the controlled device (50) and/or its environment, said haptic interface (46) includes a kinaesthetic stimulation generator (48) for generating a kinaesthetic stimulation (¶48), the system including at least one sensor (30, 42) for measuring the relative orientation of the user interaction element (12) and at least one part of a controlled device (50), and wherein a controller (34) is configured such that, based on the information provided by at structural limitations of the claim. see MPEP 2114).
Re claim 24, at least one sensor (30, 42) measuring the relative orientation between the user interaction element (12) and at least one part of the controlled device (50) measure the relative position of the user interaction element (12) and at least one part of the controlled device (50), and wherein the controller (34) links the direction and sense of the user interaction element and the sense of displacement of at least one part of the controlled device (the controller is capable of using the data provided by the sensors to produce a signal, see ¶46-49).
Re claim 25, at least one sensor (30, 42) for measuring the relative orientation between the user interaction element (12) and at least one part of the controlled device (50) comprises at least one sensor (30) providing an orientation piece of information (position) of the user interaction element (12), and at least one sensor (42) providing an orientation piece of information (tilt, see ¶48) of said at least one controlled part (50).
Re claim 26, the controller (34) is configured to take at least the position of the user interaction element (12) into account (see ¶46).
Re claim 28, the haptic stimulation interface (46) includes a generator (48) for generating a vibrotactile stimulation (see ¶48).
Re claim 29, generator (48) for generating a vibrotactile stimulation includes at least one vibrating actuator (see ¶48).
Re claim 30, at least one vibrating actuator (48) is positioned on the user interaction element (12).
Re claim 31, including other control devices including a haptic stimulation interface or not (see Fig 11).
Re claim 32, including a detector (44) for detecting the state of the controlled device (50) and/or its arrangement with respect to the external environment and a transmitter (see ¶49) for transmitting the signals emitted by the detector (44) to the controller (34) such that it takes the signals into account to control the haptic interface (46).
Re claim 33, the controlled device (50) includes a chassis (52) and at least one hinged structure (56, 58), a platform (60) carried by at least one hinged structure (56, 58) and at least one control station (90) being disposed on the platform (60, and wherein the detector (44) includes a sensor for measuring the superelevation of the chassis, and/or one or more sensors for detecting the configuration of at least one hinged structure, and/or one or more position sensors of at least hinged structure with respect to the chassis, and/or one or more load sensors and/or one or more obstacle sensors (44).
Re claim 34 the controller (34) includes charts (max value) on a safety work envelope of said controlled device (50) and/or on at least one boundary between at least two position zones of the hinged structure (see ¶48).
Re claim 35, the controlled device is an aerial lift (see ¶49).
Re claim 36, method for operating a system according to claim 23, including the steps of:
a) measuring the relative orientation between the user interaction element (12) and at least one part of the controlled device (50),
b)    taking said relative orientation measured in step a) into account by the controller (34),
c)    sending command to the haptic stimulation interface (46),
d)    generating a kinaesthetic stimulation at the user interaction element (12), such that the user interaction element (12) is only displaceable along a direction parallel to the direction of displacement of at least one part of the controlled device (see ¶39).
Re claim 37, during step a), the controller (34) takes the position of the user interaction element (12) into account.
Re claim 38, the interaction element (12) including a rest position (center) and being able to be displaced at least along a given direction (to the right, see Fig 1) from the rest position in a first sense and in a second sense opposite to the first sense, and wherein the controller (34) sends commands to the haptic stimulation interface (46) to generate a first haptic stimulation (vibration, see ¶48), during the displacement of the user interaction element (12) in the first sense, and a second haptic stimulation during the displacement of the user interaction element (12) in the second sense, the first and second haptic stimulations being different see ¶13).
Re claim 39, during a compliant operation of the controlled device (50), said controller (34) sends commands to the kinaesthetic stimulation generator (48) to apply a resisting strain to the user interaction element (12), as long as it is not sufficiently displaced to cause an action of the controlled device (50), and to simulate notches when the displacement of the user interaction element causes an action of the controlled device (see ¶10-13).
Re claim 40, the controlled device (50) includes a chassis (52) and at least one hinged structure (56, 58), a platform (60) carried by the hinged structure (56, 58): the controller (34) determines a safety work envelope of the controlled device (50) and/or the presence of obstacles, beyond a given configuration of said platform with respect to the safety work envelope of the platform and/or the presence of obstacles, said controller sends commands to the haptic stimulation interface (46) to generate at least one haptic stimulation to alert the user (see ¶49).
Re claim 41, the haptic stimulation includes a kinaesthetic stimulation forcing the user to apply a further strain to the interaction element (12)and a vibrotactile stimulation (see ¶13).
Re claim 42, the controller sends a command to simulate a stop for the interaction element (12), when the safety work envelope is reached (see ¶13) and/or when at least one of the actuating cylinders of the aerial structure is at stroke end.
Re claim 43, the controller (34) takes account of at least one piece of information (tilt) relating to the state of the controlled device (50) and/or its environment, a haptic stimulation being generated by taking account of said piece of information.
Claim 44 (New). The method according to claim 40, wherein the controller (34) takes account of at least one piece of information (tilt, see ¶48) relating to the state of the controlled device (50) and/or its environment, a haptic stimulation being generated by taking account of said piece of information (tilt, see ¶48), and wherein the controller (34) determines at least one boundary between at least two deployment zones of the hinged structure (56, 58), and sends commands to the haptic stimulation interface (46) to send a haptic message to the user to inform him/her that said at least one boundary is close or crossed (see ¶49).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guglielmo (US 2016/0179128) in view of Rosenberg et al (US 2007/0013655).
Guglielmo discloses the device as described above, but does not disclose the kinaesthetic stimulation generator including at least one magnetorheological brake.
Rosenberg et al teach the use of a kinaesthetic stimulation generator includes at least one magnetorheological brake (see ¶10).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Guglirlmo to include a kinaesthetic stimulation generator including a magnetorheological brake as taught by Rosenberg et al in order to reduce cost. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kishi (US 5,107,955)	col. 2 lines 48-56
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656